     Foreperson signature redacted. Original document filed under deal.




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

ENDURANCE AMERICAN SPECIALTY
INSURANCE COMPANY,
                                                               CV-18-134-GF-BMM
      Plaintiff,

       v.                                                                 ORDER

DUAL TRUCKING AND TRANSPORT,
LLC, f/k/a Capital Transportation Logistics,
LLC, and DUAL TRUCKING, INC.

       Defendants


      Upon consideration of Plaintiff’s Unopposed Motion to Amend Scheduling

Order, and for good cause appearing, IT IS HEREBY ORERED that the

Scheduling Order1 is amended as follows:

      Discovery shall close on:                                     July 26, 2019

      All pretrial motions, other than discovery
      motions, shall be filed and fully briefed
      on or before:                                                 August 16, 2019




      DATED this 11th day of July, 2019.
